     Case: 1:19-cv-01555 Document #: 18 Filed: 09/04/19 Page 1 of 1 PageID #:48

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Glen Ellyn Pharmacy, Inc.
                                    Plaintiff,
v.                                                      Case No.: 1:19−cv−01555
                                                        Honorable Jorge L. Alonso
YS Marketing, Inc., et al.
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 4, 2019:


        MINUTE entry before the Honorable Jorge L. Alonso: Status hearing held. The
parties report they have reached an agreement. Glen Ellyn's individual claims against YS
Marketing, Inc. are dismissed with prejudice. Each party to bear their own costs. The
Class Action claims against YS Marketing Inc. are dismissed without prejudice. The
claims against John Does 1−10 are dismissed without prejudice. Civil case terminated.
Notices mailed by Judge's staff. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
